COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Angeleta Rodriguez v. Roger Janki
Appellate case number:      01-19-00019-CV
Trial court case number:    1120842
Trial court:                County Civil Court at Law No. 4 of Harris County

        On August 13, 2019, we dismissed the appeal for want of prosecution after
appellant, Angeleta Rodriguez, failed to file a brief. See Rodriguez v. Janki, No.
01-19-00019-CV, 2019 WL 3783334 (Tex. App.—Houston [1st Dist.] Aug. 13, 2019, no
pet. h.). Appellant has now filed motions seeking an order to “get case” to “mediation
court” and other unspecified relief. Appellant’s motions are dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __August 29, 2019___




                                           1